DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9-11, 18 is objected to because of the following informalities: generally pronouns such as “these”, “she”, “this” and “their” should be avoided.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 2, it appears “webserver” should be “web server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the building occupants’ handheld devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the voting process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the web server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the occupants" in line 2, “the voting” in line 3, “the indoor space” and “the system” in line 4, “the target” in line 6, “the vote proposal”, “the vote push-messages” and “the voting participants” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the collective building energy consumption optimization" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the persons" and “the action” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the system" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the defined limits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the auto mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 recites the limitation "the majority" in line 3 or 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the Special Request" in line 4 and “the system” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the new target temperature", “the temperature” and “the target level” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the previous voting statistics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 5, 6, 16, 17, 20 and 21 the phrase "for example", “e.g.”, “i.e.” or contents enclosed in parenthesis renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zampini, II U.S. PGPub 2016/0127875.
Regarding claim 1, Zampini discloses a system for a cloud-based, AI powered indoor environment system for smart climate technology control for buildings, comprising a computer system running software executing a computer program (e.g. pg. 1, ¶5 and 7; pg. 3, ¶18; pg. 22, ¶137); the computer communication with one or more sensors (e.g. pg. 10, ¶73-75; pg. 25, ¶160-165; pg. 26, ¶169; Fig. 2B); the computer system collecting data on indoor climate, air quality, and space usage for each room from the sensors (e.g. pg. 10, ¶73-75; pg. 25, ¶160-165; pg. 26, ¶169; Fig. 2B); the data are then processed by machine learning algorithms of the software (e.g. pg. 3, ¶17; pg. 12, ¶83); the algorithms optimize the work of heating, ventilation and air conditioning (HVAC) (e.g. pg. 1, ¶5 and 7; pg. 3, ¶18; pg. 22, ¶137).
 	Regarding claim 2, Zampini discloses the system of claim 1, further comprising: an application, installed on one or more of the building occupants' handheld devices (e.g. pg. 1, ¶5 and 7; pg. 3, ¶18; pg. 22, ¶137); the application collecting outdoor positioning data from a GPS module (e.g. pg. 14-15, ¶102; pg. 16, ¶110) and indoor positioning data from BLUETOOTH Low Energy (BLE) beacons installed across the building (e.g. pg. 1, ¶5 and 7; pg. 3, ¶18; pg. 22, ¶137).

Allowable Subject Matter
Claims 4-21 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
May 21, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116